Citation Nr: 1517861	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg, Florida.  The rating decision granted service connection for radiculopathy of the left lower extremity and assigned a 10
percent evaluation effective March 7, 2006.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the virtual claims file.

In an April 2012 decision, the Board assigned an increased initial rating of 20 percent to the service-connected left lower extremity radiculopathy.  The Veteran appealed the denial of a rating in excess of 20 percent to the Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the portion of the Board's April 2012 decision pertaining to the left lower extremity radiculopathy.  The appeal was returned to the Board where it was remanded for further development in April 2013.

The case returned to the Board and the claim for an initial rating in excess of 20 percent for left lower extremity radiculopathy was denied in a July 2013 decision.  The Veteran again appealed the denial of the claim to the Court, and in November 2014, the Court issued a memorandum decision vacating the Board's July 2013 decision and remanding the matter for further action.  The appeal has now once again returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in February 2015 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran responded in March 2015 with a request for a new hearing before the Board at a local VA office.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2014).  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




